[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
The underlying complaint involves outstanding medical debts. The plaintiff, William Deangelo, has now moved for summary judgment against the defendant, Frederick Yale, for these debts.
The plaintiff has filed an affidavit attesting to the fact that the plaintiff performed medical services for the defendant and that defendant has not yet paid for these services. Additionally, the plaintiff has filed an itemized bill of the medical costs incurred by the defendant as well as an agreement signed by the defendant in which the latter agrees to pay court costs and attorneys' fees in the event that collection is required.
The defendant has failed to raise any facts as would create a genuine issue of material fact. The plaintiff, accordingly, is entitled to summary judgment.
Grogins, J.